Citation Nr: 1205309	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-26 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2006, and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the current appeal, and specifically in October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board observes that, following the February 2005 rating decision denying the petition to reopen, the Veteran submitted additional evidence consisting of medical records in January 2006.  The Veteran did not express disagreement with the February 2005 rating decision, and the RO appeared to consider the additional records as a new claim to reopen.  However, the Board finds that the February 2005 rating decision is not final and is properly on appeal pursuant to the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims file in the current appeal, the Board finds that new evidence (pertinent medical records) was received within one year of the February 2005 rating decision.  The February 2005 rating decision is not final and is properly on appeal before the Board.  

The claim for service connection for a psychiatric disorder, to include depression, as secondary to a neck disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a right shoulder disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a right shoulder disorder, as well as the claim for service connection for a neck disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed September 1983 rating action, the RO in New York, New York denied service connection for a right shoulder disorder.

2.  Evidence received after the September 1983 denial of service connection for a right shoulder disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The New York, New York RO's September 1983 denial of service connection for a right shoulder disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  
2.  Evidence received since the final September 1983 rating action is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right shoulder disorder, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection for a right shoulder disorder was initially denied in September 1983 because the evidence did not show that a diagnosis of a right shoulder disorder had been made.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the September 1983 decision, the Veteran did not initiate an appeal of that denial.  Later, in April 2004, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1983 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records from July 1978 to January 1983, a VA examination in June 1983, and the Veteran's contentions.  His STRs showed several right shoulder complaints beginning in June 1976.  The Veteran complained that his right arm felt weaker in June 1976 and that he dislocated the acromioclavicular (AC) joint two years earlier.  In June 1977, he complained of right shoulder pain and reported being treated in the emergency room for trauma.  He was diagnosed with a type I injury of the right shoulder.  The Veteran continued to complaints of shoulder pain in July 1977, February 1978, July 1978, and September 1978.  Records dated in September 1978 include notations of gouty arthritis, pseudoarthritis, and arthralgias probably related to old trauma of the right shoulder.  The Veteran's discharge examination in June 1979 revealed clinically normal upper extremities; however, a notation appears to indicate AC separation.  Post-service treatment records included a complaint of shoulder pain in January 1980; the Veteran reported dislocating his shoulder two years earlier.  In April 1983, the Veteran complained of pain and reported separating his AC joint.  At the June 1983 examination, no orthopedic conditions were found.  

Accordingly, at the time of the denial of the claim for service connection for a right shoulder disorder in September 1983, the claims folder contained no competent evidence of a current chronic right shoulder disability.  Thus, the RO, in September 1983, denied the claim of service connection for a right shoulder disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the September 1983 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011) discussed in the Introduction.  Here, no new evidence pertinent to the issue of a right shoulder disorder was received between the September 1983 rating decision and the 2004 claim.  The September 1983 rating decision is thus final.  

The relevant evidence received since the September 1983 denial consists of VA treatment records dated from January 1980 through October 2008, private treatment records dated from November 1990 to February 2003, and the Veteran's contentions, including his testimony at the October 2011 hearing.  In March 1988, the Veteran reported injuring his right shoulder in service; he was diagnosed with shoulder pain.  X-rays of the right shoulder in October 1994 revealed osteoarthritic change of the AC joint and glenoid humeral articulation.  In July 2008, X-rays revealed moderate degenerative joint disease in the right AC joint.  The pertinent treatment records continue to show right shoulder pain.  The Veteran's testimony at his hearing indicated a continuity of symptomatology in service, which is consistent with the Veteran's reports in his post-service treatment records.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a right shoulder disorder-namely, evidence that the Veteran has a current diagnosis of a chronic right shoulder disability.  Medical records in this case clearly reflect diagnoses of right shoulder disorders-osteoarthritis and degenerative joint disease-and clearly support the Veteran's assertion that he has a current disability of his right shoulder.  Further, the Veteran testified regarding having a continuity of symptomatology since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of a current disability and a continuity of symptomatology since service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a right shoulder disorder having been received, the appeal is granted to this extent only.  
REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for a right shoulder disorder as well as the additional claim for service connection for a neck disorder.  

With regards to the Veteran's right shoulder disorder, his testimony and his reports in the post-service treatment records indicate that his right shoulder pain initially shown in service has continued to the present.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board also finds the Veteran to be credible in reporting that his shoulder pain has continued since service.  

Because the Veteran's STRs document several right shoulder complaints, he has competently and credibly reported having right shoulder pain since service, and he has current diagnoses of osteoarthritis and degenerative joint disease of his right AC joint, the Board finds that a remand is necessary to afford him a VA examination to determine if has a right shoulder disorder that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's claim for service connection for a neck disorder, the Veteran's STRs show a complaint of neck pain in March 1979.  He was diagnosed with a muscle strain.  Post-service medical records show that the Veteran was diagnosed with degenerative active changes involving C5 in September 1996.  The Veteran was also diagnosed with a history of cervical arthritis in January 1997; a cervical muscle spasm in April 1997; and chronic neck pain likely of musculoskeletal etiology in July 1999.  In January 2007, the Veteran was diagnosed with cervical disc herniation and X-rays in October 2007 revealed some spinal stenosis at C5-6.  X-rays in July 2008 revealed disc protrusion at C5-6 causing moderate central canal stenosis.  The Veteran testimony indicates a continuity of symptomatology since service.  Because the Veteran's STRs show a complaint of neck pain, and since the Board finds the Veteran competent and credible with regard to his reports of a continuity of symptomatology since service, and as post-service records show a current neck disorder, the Board finds that a remand is necessary to afford him a VA examination to determine if has a neck disorder that is related to his military service.  See McLendon, 20 Vet. App. 79.

Additionally, at the October 2011 hearing, the Veteran submitted an award letter dated in September 2011 from the Social Security Administration (SSA) notifying him that his claim for disability benefits was granted.  No records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia are dated in October 2008.  Accordingly, on remand, records of any ongoing VA right shoulder and neck treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Also, the Veteran testified receiving private treatment at the Hip Center in Long Island, New York after service.  Although the Veteran himself submitted additional private treatment records, it is not clear whether there are pertinent outstanding private records.  On remand, records of any private treatment, including from the Hip Center in Long Island, New York, that the Veteran may have received should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for a right shoulder disorder and a neck disorder.  

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include a copy of any such decision-as well as copies of the medical records used in support of such a determination].  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right shoulder and neck treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have from the Hip Center in Long Island, New York and from the VAMC in Atlanta, Georgia since October 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right shoulder and neck complaints.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right shoulder and neck disorders had their clinical onset in service or are otherwise related to active duty.  In answering this question, the examiner should address the STRs showing treatment for the Veteran's right shoulder and neck as well as the Veteran's competent and credible reports regarding a continuity of symptomatology since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Then, readjudicate the issues of entitlement to service connection for right shoulder and neck disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


